PER CURIAM.
The record reveals that the claimant worked for one week in one construction job, and for nine weeks in another construction job during the time he was found to be temporarily totally disabled. The deputy commissioner failed to take cognizance of this evidence in ordering the carrier to:
[Rjeclassify all permanent partial disability benefits paid prior to August 30, 1977, as temporary total disability benefits, . pay to the claimant temporary total disability benefits from the date permanent partial disability benefits terminated until August 30, 1977, .
The order, otherwise affirmed, is reversed as to this award, and the cause is remanded to the deputy commissioner for a new order consistent with this opinion. See MJM Construction Co. v. Roberts, IRC Order 2-3387 (March 31, 1978); Purcell v. Douglas, 8 FCR 375 (1974), cert. denied, 302 So.2d 762 (Fla. 1974).
ERVIN, SHIVERS and SHAW, JJ., concur.